The Glapion Law Firm Mail - Data Review Instructions                      https://mail.google.com/mail/u/0?ik=7ce46ec0b5&view=pt&search=all...
            Case 9:18-cv-81004-RKA Document 78-5 Entered on FLSD Docket 07/30/2019 Page 1 of 1


                                                                                         Jeremy Glapion <jmg@glapionlaw.com>



         Data Review Instructions
         Bowser, Adam <Adam.Bowser@arentfox.com>                                            Thu, Mar 28, 2019 at 3:33 PM
         To: Jeremy Glapion <jmg@glapionlaw.com>
         Cc: "Howard, Brandi G." <Brandi.Howard@arentfox.com>, "Denaburg, Jason" <Jason.Denaburg@arentfox.com>, Brad
         Sohn <brad@sohn.com>

           I have no issues with these changes, and will use this version for the reviewer.

           On Mar 28, 2019, at 3:12 PM, Jeremy Glapion <jmg@glapionlaw.com> wrote:


              I made some minor changes (and added a quick summary section -- let me know if that makes sense). Redline
              attached (I had to copy and paste from your email into word since for some reason the font came in like size 2, so
              the chart didn't paste properly).
              [Quoted text hidden]

              <data analysis instructions.docx>

           [Quoted text hidden]




1 of 1                                                                                                                     7/27/2019, 3:07 PM
